In a proceeding by a stockholder and officer of a corporation to inspect its books and records, the appeal is from an order granting in part and denying in part, without a hearing, the petition. Order-reversed, without costs, and application remitted to the Special Term for determination after a hearing of the issues of fact as to (a) whether appellant is still president of respondent, and (b) whether appellant makes this application in good faith and for a proper purpose. In our opinion, the record presents issues of fact as to whether appellant is still president of respondent, and as to whether she seeks this inspection in good faith and for a proper purpose. These fact issues should be resolved at a hearing before this application can be determined (Matter of Schulman v. Dejonge & Co., 270 App. Div. 147; Matter of Schwartz v. Travelers Hotel, 5 A D 2d 880; Matter of Carthage Paper Makers v. Mutual Box Bd. Co., 2 A D 2d 175). If appellant is still president of respondent, she has an absolute, unqualified right to inspect respondent’s books and records (cf. Matter of Davis v. Keilsohn Offset Co., 273 App. Div. 695; Matter of Rubin v. Oboler, 285 App. Div. 953). As a stockholder, she has a common-law right of inspection, if it is sought in good faith and for a proper purpose (Matter of Steinway, 159 N. Y. 250; Matter of Durr v. Paragon Trading Corp., 270 N. Y. 464; Matter of Schulman v. Dejonge & Co., supra). Nolan, P. J., Wenzel, Beldock, Ughetta and Kleinfeld, JJ., concur.